NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
Claims 1, 3-8, 10-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a slurry comprising abrasive grains and a liquid medium, wherein the abrasive grains include first particles and second particles in contact with the first particles, the first particle contain cerium oxide, the second particles contain cerium hydroxide, a particle size of the second particles is smaller than a particle size of the first particles, and in a case where a content of the abrasive grains is 2.0% by mass, a BET specific surface area of a solid phase obtained when the slurry.
U.S. Patent Application Publication No. 2015/0232705 to Kachi et al. (herein Kachi) submitted in the IDS filed on 07/26/2022, is drawn to a polishing composition comprising oxidizing agent, nonionic compound, water, additives and abrasive grains ([0013]-[0039]). The abrasive grains are present in a concentration of 0.005 wt% or more, preferably 0.5 wt% or more, and 15 wt% or less ([0042]). The abrasive grains have an average primary particle size of preferably 5 nm or more and 500nm or less ([0041]). Kachi discloses ceria an example of abrasive grains ([0037]). However, Kachi does not disclose the presence of cerium hydroxide particles.
U.S. Patent Application Publication No. 2021/0189175 to Gagliardi et al. (hereinafter Gagliardi) is not a prior art based on the effective filing date of the present Application under examination. 
	Additional search was conducted but did not result in any reference anticipating or rendering the claims obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731